Title: From Thomas Jefferson to John Vaughan, 24 March 1807
From: Jefferson, Thomas
To: Vaughan, John


                        
                            Sir
                            
                            Washington Mar. 24. 07
                        
                        You have done entirely right in detaining mr Cary [Sedi]
                            sungskrit grammar, and saving it the risk of being sent here & back again. I had before recieved mr Carey’s letter, and
                            was holding it up till I could hear of the book. I now inclose the letter for the Philosophical society.
                        I take this occasion of presenting to the society two volumes on the raising of sheep, & particularly the
                            Merinos, which the author was so kind as to send to me, but which I think will be more useful in the library of the
                            society. perhaps some one may undertake to translate them, if it should be thought useful.   Accept my friendly salutations
                            & assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    